Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed on June 21, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Charlene Liu by telephone communication on 07/12/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims have been amended as follows:

13.	(Currently Amended) A method for machine translation comprising:
encoding tokens of a source sequence in a first language over a plurality of encoding time steps, wherein each of the tokens of the source sequence corresponds to a character from the source sequence;
at each encoding time step [[either]]:
pushing a non-terminal token to an encoder stack, the non-terminal token corresponding to a phrase type;
pushing a terminal token to the encoder stack; 
popping tokens off the encoder stack to a last pushed non-terminal token, generating a new token using a composition function applied to the popped tokens, and
pushing the new token onto the encoder stack; and
generating non-terminal tokens based on attention to the tokens on the encoder stack, wherein non-terminal tokens are vectorized into a common embedding for different phrase types across encoding time steps without differentiating among the different phrase types; and
outputting tokens of a target sequence in a second language based on the attention.

Allowable Subject Matter
Claims 1-21 are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS H MAUNG/Primary Examiner, Art Unit 2654